Title: From Thomas Jefferson to Diodati, 20 January 1789
From: Jefferson, Thomas
To: Diodati-Tronchin, Jean, Count de



ce 20me Janvier 1789

Monsieur Jefferson a eté tres affligé de n’avoir pas eté rendre ses devoirs a Monsieur le comte et Madame la Comtesse Diodati: mais ç’a eté causé par une autre affliction qui a manqué d’etre bien grave. Son enfant, qui a eu la fievre depuis deux mois (avec une courte intermission seulement) l’a eu très dangereusement les dernieres semaines. Depuis trois ou quatre jours pourtant un mieux s’est montré et s’est soutenu. Et s’il n’y a point d’accident, il espere qu’elle est actuellement en sureté, quoique la fievre ne l’a pas encore quitté. Il auroit eté demander des nouvelles de Monsieur et Madame Diodati, mais son enfant s’inquiete de sorte quand il [la] quitte, qu’il n’a pu sortir de chez lui. [Il] y aura donc encore quelque jours avant qu’il pourra avoir l’honneur de voir Monsieur et Madame Diodati. Il [les] prie d’en agreer ses regrets et ses hommages.
